DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel withdrawn claims 15-17 and 25-29. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  It was known at the time of the present application that one could use natural selection to select microorganisms (see US 9,428,734).  However, prior to the present invention, the ability to select for antibiotic resistance in complex environments remained limited at the time of the present application (see Gaze et al., Novel Insights into Selection for Antibiotic Resistance in Complex Microbial Communities, American Society for Microbiology, vol. 9, issue 4, 2018).  In addition, even though such strains could be obtained there was concern that strains of antibiotic resistance may confer such resistance to pathogenic bacteria (see Wei, et al., Antibiotic Resistance of Lactic Acid Bacteria Isolated From Chinese Yogurt, J. Dairy Sc, 95:4775-4783).  It was not known at the time the application was filed that there was a beneficial relationship between ampicillin resistance and improved texturizing properties, as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791